DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the limitation “the metallization layer” in line 12 renders the claim indefinite, because there is a lack of antecedent basis in the claims. For purposes of examination, Examiner is reading this limitation as “the metallization element”.
Claims 2-10, which depend from claim 1, are likewise rejected.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed 

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (U.S. Pub. No. 2018/0151472).
Regarding claim 11, Chen et al. teaches a package structure (Fig. 2), comprising: an insulating encapsulation (Fig. 2, 104, ¶ [0030]); a semiconductor die (Fig. 2, 103, ¶ [0026]), embedded in the insulating encapsulation (¶ [0030]), wherein a first side (Fig. 2, top side) of the semiconductor die is free of the insulating encapsulation; and a metal film (Fig. 2, thin, flat portion of 102 and portion over 104, excluding only the protrusions immediately adjacent to 101a, ¶ [0029]) having a plurality of [projections] (Fig. 2, portions of 102 immediately adjacent to 101a) distributed thereon, physically contacting the first side of the semiconductor die (Fig. 2), wherein the metal film is sandwiched between the semiconductor die and the plurality of [protrusions] (Fig. 2), and the plurality of the [protrusions] are thermally coupled to the semiconductor die through the metal film (Fig. 2, ¶ [0029]); a lid (Fig. 2, 101 excluding the protrusions 101a, ¶ [0028]), located over the metal film, wherein the plurality of [projections] is located between the lid and the metal film (Fig. 2); and a thermal interface material (Fig. 2, only protrusions 101a, ¶ [0028], since the claim does not require the TIM and the lid to be made of different materials) located between the lid and the metal film (Fig. 2), wherein the thermal interface material is penetrated by the plurality of [projections] (Fig. 2).
Chen et al. teaches the metal film having a plurality of protrusions distributed thereon (see, e.g., Fig. 1A, ¶ [0034]), and fails to teach the metal film having a plurality of vias distributed thereon. However, at the time of effectively filing the invention, there was a recognized need to improve the efficiency of thermal management in package structures (¶¶ [0002] – [0003]). Chen et al. teaches that one could improve thermal management efficiency by forming a plurality of vias on a lid (e.g., Fig. 1A, e.g., Fig. 1B, metal filled into recesses 103a, ¶ [0035]) that protrude into a semiconductor die. Though Chen et al. does not teach them explicitly, there are third and fourth options for the plurality of vias: (3) the plurality of vias can be formed on a metal film, that protrude into the lid, and (4) the plurality of vias can be formed on the semidconductor die, that protrude into a metal film. Since the plurality of vias improve thermal management efficiency by increasing the surface area between the metal film and the structure it interfaces, one having ordinary skill in the art before the effective filing date of the invention could have reasonably expected any of these four structures for the plurality of vias to work equally well. Accordingly, even though Chen et al. fails to so teach explicitly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to try forming a plurality of vias on the metal film, that protrude into the lid, since this would work equally well to improve thermal management efficiency as the structure taught in Fig. 2.
The language, term, or phrase "coated on a flat surface of the lid", is directed towards the process of making a thermal interface material.  It is well settled that "product by process" limitations in claims drawn to structure are directed to the product, per se, no matter how actually made.  In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also, In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wethheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); In re Marosi et al., 218 USPQ 289; and particularly In re Thorpe, 227 USPQ 964, all of which make it clear that it is the patentability of the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or otherwise.  The above case law further makes clear that applicant has the burden of showing that the method language necessarily produces a structural difference.  As such, the language “coated on a flat surface of the lid” only requires a thermal 
Regarding claim 12, Chen et al. teaches a package structure wherein the metal film (Fig. 2, thin, flat portion of 102 and portion over 104, ¶ [0029]) further physically contacts (¶ [0044]) to a second side (Fig. 2, top side) of the insulating encapsulation (Fig. 2, 104, ¶ [0030]) coplanar to the first side (Fig. 2, top side) of the semiconductor die (Fig. 2, 103, ¶ [0026]), and the metal film is sandwiched between the insulating encapsulation and the plurality of vias (Fig. 2, see rejection of claim 11, above).
Regarding claim 13, Chen et al. teaches a package structure wherein an orthogonal projection of the metal film (Fig. 2, thin, flat portion of 102 and portion over 104, ¶ [0029]) fully overlaps with an orthogonal projection of the insulating encapsulation (Fig. 2, 104, ¶ [0030]) and the semiconductor die (Fig. 2, 103, ¶ [0026]).
Regarding claim 14, Chen et al. fails to teach explicitly a package structure wherein a ratio of an orthogonal projection of the plurality of vias (Fig. 2, see rejection of claim 11, above) to an orthogonal projection of the metal film (Fig. 2, thin, flat portion of 102 and portion over 104, ¶ [0029]) approximately ranges from 0.30 to 0.80. However, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to optimize the orthogonal projections into the claimed range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Chen et al. teaches that the ratio of the height to width of the vias (e.g., Figs. 1A and 1B, and related text) is important in terms of improving the thermal management efficiency of the package structure. In other words, the ratio of the orthogonal projections of the plurality of vias to the metal film is important when improving the thermal management efficiency of the package structure. Accordingly, one would have been motivated to .
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (U.S. Pub. No. 2018/0151472), in view of Pagaila et al. (U.S. Pub. No. 2012/0056329).
Regarding claim 1, Chen et al. teaches a package structure (Fig. 2), comprising: a semiconductor die (Fig. 2, 103, ¶ [0026]), having an active side (Fig. 2, bottom side) and an opposite side (Fig. 2, top side) opposite to the active side; and a metallization element (Fig. 2, 102, ¶ [0029]), having a plate portion (Fig. 2, thin, flat portion of 102 and portion over 104, excluding only the protrusions immediately adjacent to 101a, ¶ [0029]) and a branch portion (Fig. 2, portions of 102 immediately adjacent to 101a) connecting to the plate portion, wherein the metallization element is electrically isolated to the semiconductor die (Fig. 2 and related text, there is no electrical connection present), and the plate portion of the metallization element is in contact with the opposite side (Fig. 2); a lid (Fig. 2, 101 excluding the protrusions 101a, ¶ [0028]), located over the metallization element, wherein the branch portion of the metallization element is located between the lid and the plate portion of the metallization element (Fig. 2); and a thermal interface material (Fig. 2, only protrusions 101a, ¶ [0028], since the claim does not require the TIM and the lid to be made of different materials) located between the lid and the plate portion of the metallization layer (Fig. 2), wherein the thermal interface material is penetrated by the branch portion of the metallization element (Fig. 2).
Chen et al. fails to teach explicitly a redistribution circuit structure, disposed on the active side and electrically coupled to the semiconductor die. Pagaila et al. teaches that it was known to those having ordinary skill in the art before the effective filing date of the invention to make a package structure (Fig. 7) comprising a redistribution circuit structure (Fig. 7, 174, ¶ [0061]), disposed on the active side (Fig. 7, bottom side) and electrically coupled to the semiconductor die (Fig. 7, 124, ¶ [0061]). e.g., Fig. 7, 180, ¶ [0063]) for connection to further components. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to add a redistribution circuit structure, disposed on the active side and electrically coupled to the semiconductor die to the package structure of Chen et al., as illustrated by Pagaila et al., in order to fan out high-density connections on a semiconductor die to lower density solder ball connections.
The language, term, or phrase "coated on an inner surface of the lid", is directed towards the process of making a thermal interface material.  It is well settled that "product by process" limitations in claims drawn to structure are directed to the product, per se, no matter how actually made.  In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also, In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wethheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); In re Marosi et al., 218 USPQ 289; and particularly In re Thorpe, 227 USPQ 964, all of which make it clear that it is the patentability of the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or otherwise.  The above case law further makes clear that applicant has the burden of showing that the method language necessarily produces a structural difference.  As such, the language “coated on an inner surface of the lid
Regarding claim 2, Chen et al. teaches a package structure wherein the plate portion (Fig. 2, thin, flat portion of 102 and portion over 104) of the metallization element (Fig. 2, 102, ¶ [0029]) is in physical contact with the opposite side of the semiconductor die (Fig. 2, 103, ¶ [0026]).
Regarding claim 3, Chen et al. teaches a package structure wherein the plate portion (Fig. 2, thin, flat portion of 102 and portion over 104) of the metallization element (Fig. 2, 102, ¶ [0029]) is sandwiched between the semiconductor die (Fig. 2, 103, ¶ [0026]) and the branch portion (Fig. 2, projections of 102 surrounding protrusions 101a).
Regarding claim 4, Chen et al. teaches a package structure wherein the metallization element (Fig. 2, 102, ¶ [0029]) is thermally coupled to the semiconductor die (Fig. 2, 103, ¶ [0026]).
Regarding claim 5, the combination of Chen et al. and Pagaila et al. teach a package structure further comprising: an insulating encapsulation (Chen et al. Fig. 2, 104, ¶ [0030]), laterally encapsulating the semiconductor die (Chen et al. Fig. 2, 103, ¶ [0026]) and sandwiched between the redistribution circuit structure (Pagaila et al. Fig. 7, 174, ¶ [0061], once added to Chen et al.) and the metallization element (Chen et al. Fig. 2, 102, ¶ [0029]); and conductive terminals (Chen et al. Fig. 2, 105, ¶ [0027]), disposed on and electrically connected to the redistribution circuit structure (Pagaila et al. Fig. 7, showing the redistribution circuit structure added between the conductive terminals and the semiconductor die), wherein the redistribution circuit structure is sandwiched between the conductive terminals and the insulating encapsulation (Pagaila et al. Fig. 7, showing the redistribution circuit structure added between the conductive terminals and the insulating encapsulation).
Regarding claim 6, Chen et al. teaches a package structure wherein the plate portion (Fig. 2, thin, flat portion of 102 and portion over 104) of the metallization element (Fig. 2, 102, ¶ [0029]) further extends onto a surface (Fig. 2, top surface) of the insulating encapsulation (Fig. 2, 104, ¶ , and the opposite side (Fig. 2, top side) of the semiconductor die (Fig. 2, 103, ¶ [0026]) and the surface of the insulating encapsulation are coplanar to each other (Fig. 2).
Regarding claim 7, Chen et al. teaches a package structure wherein an orthogonal projection of the plate portion (Fig. 2, thin, flat portion of 102 and portion over 104) fully overlaps with an orthogonal projection of the insulating encapsulation (Fig. 2, 104, ¶ [0030]) and the semiconductor die (Fig. 2, 103, ¶ [0026]).
Regarding claim 8, Chen et al. fails to teach explicitly a package structure wherein the branch portion (Fig. 2, projections of 102 surrounding protrusions 101a) of the metallization element (Fig. 2, 102, ¶ [0029]) comprises a plurality of conductive pins distributed over the plate portion (Fig. 2, thin, flat portion of 102 and portion over 104).
Chen et al. teaches the metal film having a plurality of branches distributed thereon (see, e.g., Fig. 1A, ¶ [0034]), but fails to teach that the branches are conductive pins. However, at the time of effectively filing the invention, there was a recognized need to improve the efficiency of thermal management in package structures (¶¶ [0002] – [0003]). Chen et al. teaches that one could improve thermal management efficiency by forming a plurality of conductive pins on a lid (e.g., Fig. 1A, 101a, ¶ [0034]) that protrude into a metal film, or by forming a plurality of conductive pins on a metal film (e.g., Fig. 1B, metal filled into recesses 103a, ¶ [0035]) that protrude into a semiconductor die. Though Chen et al. does not teach them explicitly, there are third and fourth options for the plurality of conductive pins: (3) the plurality of conductive pins can be formed on a metal film, that protrude into the lid, and (4) the plurality of conductive pins can be formed on the semidconductor die, that protrude into a metal film. Since the plurality of conductive pins improve thermal management efficiency by increasing the surface area between the metal film and the structure it interfaces, one having ordinary skill in the art before the effective filing date of the invention could have reasonably expected any of these four structures for the plurality of conductive pins to work equally well. Accordingly, even 
Response to Remarks
Applicant’s amendments to the claims, filed November 25, 2020, have been fully considered, and they are sufficient to overcome the rejections to claims 9-10 and 15-16 under 35 USC 103. Accordingly, these rejections are withdrawn.
Applicant’s amendments to the claims, and related remarks filed November 25, 2020, have been fully considered, and they are insufficient and unpersuasive to overcome the rejections to claims 1-8 and 11-14 under 35 USC 103. Applicant argues essentially that the art of record fails to teach claims 1 and 11, as amended. Examiner disagrees, as detailed above. Accordingly, these rejections are maintained.
Allowable Subject Matter
Claims 15-16 are allowed.
Cited Prior Art
The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant. 
Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B GAUTHIER whose telephone number is (571)270-0373.  The examiner can normally be reached on M-F 7:30a-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke, can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


STEVEN B. GAUTHIER
Examiner
Art Unit 2893



/STEVEN B GAUTHIER/Examiner, Art Unit 2893